Case: 16-60690   Document: 00514207740          Page: 1   Date Filed: 10/24/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                      No. 16-60690                            FILED
                                                                       October 24, 2017

JESSICA JAUCH,
                                                                         Lyle W. Cayce
                                                                              Clerk

             Plaintiff - Appellant

v.

CHOCTAW COUNTY; CLOYD HALFORD, in his Individual Capacity,

             Defendants - Appellees




                Appeal from the United States District Court
                  for the Northern District of Mississippi


Before REAVLEY, HAYNES, and COSTA, Circuit Judges.
REAVLEY, Circuit Judge:
      Jessica Jauch was indicted by a grand jury, arrested, and put in jail—
where she waited for 96 days to be brought before a judge and was effectively
denied bail. The district court found this constitutionally permissible. It is
not. A pre-trial detainee denied access to the judicial system for a prolonged
period has been denied basic procedural due process, and we therefore reverse
the district court’s judgment.
                                 I.     BACKGROUND
      Upon the word of a confidential informant, a grand jury indicted Jessica
Jauch for the sale of a Schedule IV controlled substance on January 24, 2012.
    Case: 16-60690    Document: 00514207740     Page: 2   Date Filed: 10/24/2017



                                 No. 16-60690
That same day, the Choctaw County Circuit Clerk issued a capias warrant.
The capias reads:
      You are hereby commanded to take Jessica Jauch if to be found
      in your County, and him/her safely keep, so that you have his/her
      body before the Circuit Court of the County of Choctaw, in
      said State, at the Courthouse in the town of Ackerman, MS, on the
      31st day of January, 2012, then and there to answer the State
      of Mississippi on an indictment found against him/her on the
      24th day of January, 2012, for:
               Ct. 1: Sale of a Schedule IV Controlled Substance
      On April 26, 2012, Starkville Police Department officers pulled Jauch
over, issued her several traffic tickets, and informed her of an outstanding
misdemeanor warrant in Choctaw County. Choctaw County deputies took
custody of Jauch and transported her to the Choctaw County Jail where, the
next morning, she was served with the misdemeanor warrant and the capias.
Jauch cleared the misdemeanor warrant within a few days. She nonetheless
remained detained on the capias, and her requests to be brought before a judge
and allowed to post bail were denied. Jail officials informed Jauch that Sheriff
Halford had confirmed she could not be taken before a judge until August when
the next term of the Circuit Court commenced. When a friend of Jauch’s
reached the sheriff on the telephone, he told her the same thing. Jauch’s
protestations of innocence were ineffectual.
      Ninety-six days after being taken into custody, Jauch’s case moved
forward. She received an appointed attorney, waived formal arraignment, had
bail set, and had a trial date set. Six days later, on August 6, 2012, she posted
bail. Before the end of the month, the prosecutor reviewed the evidence against
Jauch and promptly moved to dismiss the charge. On January 29, 2013, the
Circuit Court of Choctaw County entered the dismissal. It is undisputed that
Jauch was innocent all along, as she had claimed from behind bars.


                                       2
    Case: 16-60690   Document: 00514207740     Page: 3   Date Filed: 10/24/2017



                                No. 16-60690
     On April 21, 2015, Jauch sued under 42 U.S.C. § 1983 alleging Sheriff
Halford and Choctaw County caused her constitutional deprivations. Both
parties eventually moved for summary judgment. The district court observed
that Jauch asserted violations of the Sixth, Eighth, and Fourteenth
Amendments but treated the Fourteenth Amendment claims (procedural and
substantive due process) as an attack on the original probable cause
determination underlying her arrest. It ruled against her on the basis of
procedural due process because state law renders the probable cause
determination of a grand jury conclusive, meaning Jauch was not entitled to a
hearing (like an initial appearance or preliminary hearing) where she could
challenge that determination. With respect to substantive due process, the
district court found the Fourth Amendment applied more squarely to such a
claim, and then found the Fourth Amendment was not violated because the
undisputedly valid probable cause determination supported the arrest. We
note that Jauch never alleged a Fourth Amendment violation nor sought to
challenge the probable cause determination made by the grand jury.
     The district court also ruled against Jauch with respect to her Sixth and
Eighth Amendment claims. It further ruled that Choctaw County was not
subject to municipal liability under Monell v. New York City Department of
Social Services, 436 U.S. 658, 98 S.Ct. 2018 (1978), and that Sheriff Halford
was entitled to qualified immunity. Based on these rulings, the district court
denied Jauch’s motion for summary judgment and ordered judgment in favor
of the defendants. Jauch timely appealed.
                              II.   OUR REVIEW
      “We review a district court judgment on cross-motions for summary
judgment de novo.” Cedyco Corp. v. PetroQuest Energy, LLC, 497 F.3d 485,
488 (5th Cir. 2007). Each party’s motion is considered “independently, viewing
the evidence and inferences in the light most favorable to the nonmoving
                                      3
     Case: 16-60690    Document: 00514207740        Page: 4   Date Filed: 10/24/2017



                                     No. 16-60690
party.” Green v. Life Ins. Co. of N. Am., 754 F.3d 324, 329 (5th Cir. 2014).
“Summary judgment is appropriate when ‘there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.’” Id.
(quoting Fed. R. Civ. P. 56(a)).
                                   III.   DISCUSSION
      We address only the Fourteenth Amendment and hold that this
excessive detention, depriving Jauch of liberty without legal or due process,
violated that Amendment; for that reason, her motion for summary judgment
should have been granted as to the Fourteenth Amendment Due Process claim.
A.    Moving Beyond the Fourth Amendment
      The district court treated Jauch’s due process claim as a Fourth
Amendment claim, reasoning that “[b]ecause an arrest is a seizure, . . . the
more particularized Fourth Amendment analysis [is] appropriate” and
concluding that because probable cause supported Jauch’s arrest, there was no
constitutional violation. This analysis dooms Jauch’s claim and seemingly
means the Constitution is not violated by prolonged pretrial detention so long
as the arrest is supported by probable cause.
      While this appeal was pending, the Supreme Court issued Manuel v. City
of Joliet, which held that a defendant seized without probable cause could
challenge his pretrial detention under the Fourth Amendment. 137 S.Ct. 911,
917 (2017). Manuel does not address the availability of due process challenges
after a legal seizure, and it cannot be read to mean, as Defendants contend,
that only the Fourth Amendment is available to pre-trial detainees.              For
example, even when the detention is legal, a pre-trial detainee subjected to
excessive force properly invokes the Fourteenth Amendment.                See, e.g.,
Brothers v. Klevenhagen, 28 F.3d 452, 455 (5th Cir. 1994). So, too, may a
legally seized pre-trial detainee held for an extended period without further


                                           4
     Case: 16-60690       Document: 00514207740          Page: 5     Date Filed: 10/24/2017



                                       No. 16-60690
process. This Court has already addressed the interplay between the Fourth
and Fourteenth Amendment, and Manuel fits with these prior cases.
           In 1996, we held the Fourth Amendment inapplicable to the usual
pretrial detainee who was properly arrested and awaiting trial. Brooks v.
George Cnty., Miss., 84 F.3d 157, 167 (5th Cir. 1996). When confronted with a
defendant held upon probable cause who spent nine months in pretrial
detention, we found the Fourth Amendment inapplicable and the due process
clause of the Fourteenth Amendment implicated. See Jones v. City of Jackson,
203 F.3d 875, 880 (5th Cir. 2000). The Fourth Amendment could not have been
violated, we explained, because the plaintiff was originally arrested “pursuant
to a valid court order,” but the “alleged nine month detention without proper
due process protections” would amount to a due process violation if proven. Id.
By contrast to these cases, where a claim of unlawful detention was
accompanied by allegations that the initial arrest was not supported by valid
probable case, we held that analysis was proper “under the Fourth Amendment
and not under the Fourteenth Amendment’s Due Process Clause.” Bosarge v.
Miss. Bureau of Narcotics, 796 F.3d 435, 441 (5th Cir. 2015); see also Castellano
v. Fragozo, 352 F.3d 939, 953 (5th Cir. 2003) (en banc). Just like Manuel.
       B.      Due Process
       This case is about due process, and the question raised here was
answered in Jones v. City of Jackson, 203 F.3d 875 (5th Cir. 2000). 1 Joseph


       1  In Harris v. Payne, an unpublished case, we find a potential suggestion that Jones
is inconsistent with prior cases. See 254 F.App’x 410, 420 n.2 (5th Cir. 2007) (per curiam).
Having surveyed the area, we are confident that it is not. Harris is easily distinguishable;
that case involved official negligence and applied the rule that negligent deprivations of life,
liberty, or property do not implicate Due Process. See id. at 419–21. Given Jauch’s 96-day
detention without a hearing of any sort, this is also not a case “where only ‘immediacy’ or
lack of it was the issue presented to the court.” Rheaume v. Texas Dep’t of Pub. Safety, 666
F.2d 925, 929 (5th Cir. 1982) (citing Perry v. Jones, 506 F.2d 778, 780–81 (5th Cir. 1979);
Anderson v. Nosser, 438 F.2d 183 (5th Cir. 1971)); see also Kulyk v. United States, 414 F.2d
139, 141–42 (5th Cir. 1969). Finally, having been arrested upon valid probable case, Jauch
                                               5
     Case: 16-60690       Document: 00514207740         Page: 6     Date Filed: 10/24/2017



                                       No. 16-60690
Jones was held on a bench warrant for nine months “without hearing or court
appearance.”      Id. at 878. Upon release, he sued. When the case reached us,
we held that his right to due process was violated because “[p]rohibition
against improper use of the ‘formal restraints imposed by the criminal process’
lies at the heart of the liberty interests protected by the Fourteenth
Amendment due process clause.” Id. at 880 (citing Bd. of Regents v. Roth, 408
U.S. 564, 92 S.Ct. 2701 (1972)).
       Jones is binding, but it did not state whether the due process violation
was of the procedural or substantive variety.            Other circuits appear split on
the question.      Compare Coleman v. Frantz, 754 F.2d 719 (7th Cir. 1985)
(substantive due process); Hayes v. Faulkner Cnty., Ark., 388 F.3d 669 (8th Cir.
2004) (substantive due process), with Oviatt By & Through Waugh v. Pearce,
954 F.2d 1470 (9th Cir. 1992) (procedural due process); see also Armstrong v.
Squadrito, 152 F.3d 564, 575 & n.4 (7th Cir. 1998) (specifically rejecting Oviatt
and its procedural due process approach).
       We find the answer from Supreme Court cases. “The touchstone of due
process is protection of the individual against arbitrary action of government.”
Wolff v. McDonnell, 418 U.S. 539, 558, 94 S.Ct. 2963, 2976 (1974). This is true
with respect to both procedural and substantive due process. See Cnty. of
Sacramento v. Lewis, 523 U.S. 833, 845, 118 S.Ct. 1708, 1716 (1998). When
“the fault lies in a denial of fundamental procedural fairness,” the question is
one of procedural due process. Id. at 845–46, 118 S.Ct. at 1716 (citing Fuentes
v. Shevin, 407 U.S. 67, 82, 92 S.Ct. 1983, 1995 (1972)). The procedural due
process analysis starts with one inquiry: whether the state has “deprived the


properly does not assert a right to a preliminary hearing, see Stephenson v. Gaskins, 539 F.2d
1066, 1067–68 & n.* (5th Cir. 1976) (per curiam), and this case does not involve the rule that
“a conviction will not be vacated on the ground that the defendant was detained pending trial
without a determination of probable cause.” Gerstein v. Pugh, 420 U.S. 103, 119, 95 S.Ct.
854, 866 (1975) (citing Scarbrough v. Dutton, 393 F.2d 6 (5th Cir. 1968) (per curiam)).
                                              6
    Case: 16-60690    Document: 00514207740     Page: 7   Date Filed: 10/24/2017



                                 No. 16-60690
individual of a protected interest—life, liberty, or property.” Augustine v. Doe,
740 F.2d 322, 327 (5th Cir. 1984).
      Here, we deal with a deprivation of a protected liberty interest due to an
allegedly unfair procedural scheme. The Constitution itself protects physical
liberty. Jones, 203 F.3d at 880–81; see also Turner v. Rogers, 564 U.S. 431, 445
131 S.Ct. 2507, 2518 (2011) (describing “loss of personal liberty through
imprisonment” as sufficient to trigger Due Process protections). As a matter
of procedure, defendants held in Choctaw County on capias warrants are held
without an arraignment or other court proceeding until the circuit court that
issued the capias next convenes. Our task is to determine the constitutionality
of this procedure, and we are satisfied that Jauch’s right to procedural due
process is most squarely implicated. Without deciding whether substantive
fundamental unfairness may support a due process holding with little
procedural deficiency, we hold that prolonged-detention cases do raise the
immediate question of whether the pre-trial detainee’s procedural due process
rights have been violated.
      Upon identifying a protected liberty interest, courts ask what process is
due. See Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460, 109 S.Ct. 1904,
1908 (1989). In asking that question, which test applies? Ordinarily, “[t]he
starting point for any inquiry into how much ‘process’ is ‘due’ must be the
Supreme Court’s opinion in Mathews v. Eldridge,” and we would consider the
private interest at stake, the risk of erroneous deprivations under existing
procedures in light of available alternative or additional procedures, and the
government’s interest. Buttrey v. United States, 690 F.2d 1170, 1177 (5th Cir.
1982) (citing 424 U.S. 319, 96 S.Ct. 893 (1976)). Oviatt applied this test.
      The Supreme Court subsequently clarified the law, holding “that ‘the
Mathews balancing test does not provide the appropriate framework for
assessing the validity of state procedural rules which . . . are part of the
                                       7
     Case: 16-60690        Document: 00514207740          Page: 8     Date Filed: 10/24/2017



                                        No. 16-60690
criminal process,’ reasoning that because the ‘Bill of Rights speaks in explicit
terms to many aspects of criminal procedure,’ the Due Process Clause ‘has
limited operation’ in the field.” Kaley v. United States, 134 S.Ct. 1090, 1101
(2014) (quoting Medina v. California, 505 U.S. 437, 443, 112 S.Ct. 2572, 2576
(1992)) (alterations in original)). The Fifth Circuit has had little occasion to
apply Medina, and the parties neglect it entirely.                   The Supreme Court,
however, has turned to Medina repeatedly, 2 and we follow that Court’s
example when determining which procedural due process test applies. See
Weiss v. United States, 510 U.S. 163, 177, 114 S.Ct. 752, 760 (1994) (a case
arising “in the military context,” where one party urged application of
Mathews, the other advocated for Medina, and the Supreme Court held both
inapplicable and applied a standard found in Middendorf v. Henry, 425 U.S.
25, 96 S.Ct. 1281 (1976)).
       As used in Medina, the phrase “part of the criminal process” has been
described as “rules concern[ing], for example, the allocation of burdens of proof
and the type of evidence qualifying as admissible.” Nelson v. Colorado, 137
S.Ct. 1249, 1255 (2017). This is not a case about presumptions, evidence, or
any workaday aspect of the process-in-action. This is a case about confinement
with process deferred.           Moreover, while Medina was premised on the
“considerable expertise” of the states “in matters of criminal procedure and the
criminal process” and represents “substantial deference to legislative
judgments in this area,” 505 U.S. at 445–46, 112 S.Ct. at 2577, the procedure
challenged here does not represent the legislative judgment of the state and
indeed conflicts with the Mississippi legislature’s decree that all defendants be



       2 See, e.g., Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 69,
129 S.Ct. 2308, 2320 (2009); Cooper v. Oklahoma, 517 U.S. 348, 364, 116 S.Ct. 1373, 1381
(1996); Montana v. Egelhoff, 518 U.S. 37, 43, 116 S.Ct. 2013, 2017 (1996); Herrera v. Collins,
506 U.S. 390, 407–08, 113 S.Ct. 853, 864 (1993).
                                               8
    Case: 16-60690      Document: 00514207740        Page: 9    Date Filed: 10/24/2017



                                    No. 16-60690
arraigned within 30 days. URCCC 8.01. 3 There is thus room to argue that the
Mathews test is more appropriate under the circumstances. Ultimately, we
again follow the Supreme Court’s example, choosing not to decide which test
applies “because we need not do so.” Kaley, 134 S.Ct. at 1101.
      The Medina test represents the “narrower inquiry” and is “far less
intrusive than that approved in Mathews.” 505 U.S. at 445–46, 112 S.Ct. at
2577. “A rule of criminal procedure usually does not violate the Due Process
Clause unless it (i) ‘offends some principle of justice so rooted in the traditions
and conscience of our people as to be ranked as fundamental,’ or (ii)
‘transgresses any recognized principle of ‘fundamental fairness’ in operation.’”
Kincaid v. Gov’t of D.C., 854 F.3d 721, 726 (D.C. Cir. 2017) (quoting Medina,
505 U.S. at 446, 448, 112 S.Ct. at 2577–78); see also Dist. Attorney’s Office for
Third Judicial Dist. v. Osborne, 557 U.S. 52, 69, 129 S.Ct. 2308, 2320 (2009).
Even under the deferential Medina test, the indefinite-detention procedure
violated Jauch’s right to procedural due process.
       “Historical practice and, to a lesser extent, contemporary practice” guide
our first inquiry. Kincaid, 854 F.3d at 726. For the following reasons, we
conclude that indefinite pre-trial detention without an arraignment or other
court appearance offends fundamental principles of justice deeply rooted in the
traditions and conscience of our people. The same traditions that birthed our
Sixth Amendment right to a speedy trial and Eighth Amendment prohibition
of excessive bail condemn the procedure at issue.
      Sir Edward Coke addressed pre-trial detention in 1681, explaining that
judges of the period “have not suffered the prisoner to be long detained, but at
their next coming have given the prisoner full and speedy justice, by due trial,



      3 Mississippi’s Uniform Circuit and County Rules have recently been replaced by the
Mississippi Rules of Criminal Procedure and were deleted effective July 1, 2017.
                                           9
    Case: 16-60690       Document: 00514207740          Page: 10     Date Filed: 10/24/2017



                                       No. 16-60690
without detaining him long in prison.”              COKE, THE SECOND PART OF THE
INSTITUTES OF THE LAWS OF ENGLAND 43 (Rawlins, 6th ed. 1681). “Coke’s
Institutes were read in the American Colonies by virtually every student of the
law.” Klopfer v. State of N.C., 386 U.S. 213, 225, 87 S.Ct. 988, 994 (1967). And
the Supreme Court quoted this very passage in holding “that the right to a
speedy trial is as fundamental as any of the rights secured by the Sixth
Amendment.” Id. at, 223 87 S.Ct. at 993. What if judges were unavailable?
Promulgated in 1166, the Assize of Clarendon provided an answer, decreeing
that in cases where the usual judge was unavailable, another judge would be
located that justice be not delayed. 4 Assize of Clarendon ¶ 4 (1166); see also
Klopfer, 386 U.S. at 223 n.9, 87 S.Ct. at 993 n.9.
       The speedy trial clause has three distinct purposes, only one of which is
protection against “undue and oppressive incarceration prior to trial.” United
States v. Ewell, 383 U.S. 116, 120, 86 S.Ct. 773, 776 (1966). Thus, rather than
embodying and defining a right against extended pre-trial detention, the
clause is “an important safeguard” against it. Id. This is, therefore, not a case
where the inapplicability of a specific constitutional provision means
arguments under the due process clause are not well taken.                         Compare
Sattazahn v. Pennsylvania, 537 U.S. 101, 116, 123 S.Ct. 732, 742 (2003)
(refusing “to hold that the Due Process Clause provides greater double-
jeopardy protection than does the Double Jeopardy Clause”). Rather, the right
to a speedy trial “has its roots at the very foundation of our English law
heritage” and grows out of the fundamental propositions set forth by Coke. See
Klopfer, 386 U.S. at 223, 87 S.Ct. at 993.                    The Sixth Amendment’s


       4 The Assize of Clarendon set forth basic rules of criminal and civil procedure and has
thrice been cited by the Supreme Court as instructive with respect to American practices and
traditions. See Klopfer, 386 U.S. at 223, 87 S.Ct. at 993; Russell v. United States, 369 U.S.
749, 761, 82 S.Ct. 1038, 1045 (1962); Hurtado v. California, 110 U.S. 516, 529, 4 S.Ct. 111,
117 (1884).
                                             10
     Case: 16-60690       Document: 00514207740          Page: 11      Date Filed: 10/24/2017



                                        No. 16-60690
inapplicability here does not delimit “the traditions and conscience of our
people.” Medina, 505 U.S. at 459, 112 S.Ct. at 2585 (quoting Patterson v. New
York, 432 U.S. 197, 202, 97 S.Ct. 2319, 2322 (1977)); see also U.S. Const.
amend. IX. And so we reject any suggestion that the Sixth Amendment’s
speedy-trial clause serves as the only limit on prolonged pretrial detention. 5
       Even in distant times, a trial could not always be held promptly. The
expectation was not that the accused would wait in jail, but that (if eligible) he
would be swiftly released on bail. See 2 F. POLLOCK & F. MAITLAND, HISTORY
OF   ENGLISH LAW 580–88 (2d ed. 1905).                  Ancient writs used to procure
conditional release gradually gave way to the common law writ of habeas
corpus. See id. at 582–86; 1 W. HOLDSWORTH, HISTORY OF ENGLISH LAW 95–
97 (1903). In both eras, just as judicial absenteeism would not justify stalling
prosecution, nor would it excuse the withholding of bail.                        POLLOCK &
MAITLAND, supra, at 583; 3 W. Blackstone, Commentaries *131. There was a
period, however, when the availability of bail in “vacation-time” came into
doubt. 6 See Opinion on the Writ of Habeas Corpus, 97 Eng. Rep. 29, 31–51
(H.L. 1758) (Wilmot, J.), in 3 THE FOUNDERS’ CONSTITUTION 313–24 (1987).
The threat that bail might be unavailable out of term served as a catalyst for




       5  See Baker, 443 U.S. at 144, 99 S.Ct. at 2694 (noting pre-trial detention “in the face
of repeated protests of innocence” would eventually violate the right to a speedy trial “even
though the warrant under which [the detainee] was arrested and detained met the standards
of the Fourth Amendment,” and suggesting that “depending on what procedures the State
affords defendants following arrest and prior to actual trial, mere detention pursuant to a
valid warrant but in the face of repeated protests of innocence will after the lapse of a certain
amount of time deprive the accused of ‘liberty . . . without due process of law’” as well).
        6 The causes and extent of this problem are matters of debate, but not the problem

itself. For a sampling, compare Parker v. Ellis, 362 U.S. 574, 584, 80 S.Ct. 909, 915 & nn.12–
13 (1960) (Warren, J., dissenting) (discussing the writ’s nature as a “prerogative” writ, and
asserting non-use during vacation-time was a pretextual means of keeping enemies of the
king incarcerated), with PAUL D. HALLIDAY, HABEAS CORPUS: FROM ENGLAND TO EMPIRE 55–
58, 236–40 (2010) (minimizing concerns about the writ’s use in vacation-time, and attributing
diminished use to genuine confusion in the law).
                                              11
    Case: 16-60690        Document: 00514207740          Page: 12     Date Filed: 10/24/2017



                                       No. 16-60690
the Habeas Corpus Act of 1679. See W. CHURCH, WRIT OF HABEAS CORPUS §§
16–17, p. 18–20 (2d ed. 1893).
       “[C]oncerned exclusively with providing an efficacious remedy for
pretrial imprisonment,” 7 Peyton v. Rowe, 391 U.S. 54, 60 n.12, 88 S.Ct. 1549,
1552 n.12 (1968), the Act condemned a system under which defendants had
been “long detained in prison, in such cases where by law they are bailable.”
31 Car. 2, ch. 2, § 1. It conclusively imbued judges with the authority to grant
habeas writs during vacation-time, and it provided that other officers could
grant the writ if no justice of the King’s Bench was available. § 3.
       Together, the right to a speedy trial and the privilege to petition for
habeas relief (and thus bail) protected unconvicted criminal defendants from
lengthy pre-trial detention, even while the court was out of term. A.V. Dicey
explained how they worked in tandem: “while the Habeas Corpus Act is in force
no person committed to prison on a charge of crime can be kept long in
confinement, for he has the legal means of insisting upon either being let out
upon bail or else of being brought to a speedy trial.” 8 THE LAW OF THE
CONSTITUTION 214 (8th ed. 1915).
       This is our adoptive tradition. At the embryonic stage, we claimed all
the rights of Englishmen. See Hurtado, 110 U.S. at 540, 4 S.Ct. at 293. And
while the impact in England of 1679’s Habeas Corpus Act is subject to debate,



       7  The Act is most properly understood to create an effective remedy, and the
substantive rights it vindicates are those found in the Magna Carta. Boumediene v. Bush,
553 U.S. 723, 740, 128 S.Ct. 2229, 2244 (2008). It would later “be described by Blackstone as
the ‘stable bulwark of our liberties,’” an observation not lost on the Founders. Id. at 742, 128
S.Ct. at 2246 (quoting 1 W. Blackstone, Commentaries *137).
        8 To address a potential loophole of excessive bail, see HOLDSWORTH, supra, at 100,

the English Bill of Rights sought to end any such practice with its decree “[t]hat excessive
bail ought not be required.” 1 W. & M., Sess. 2, c. 2; see also 4 W. Blackstone, Commentaries
*294. This protection was incorporated into our Bill of Rights nearly verbatim, Ingraham v.
Wright, 430 U.S. 651, 664, 97 S.Ct. 1401, 1409 (1977), further evidence that early Americans
shared the English abhorrence of unrestrained pre-trial detention.
                                              12
    Case: 16-60690     Document: 00514207740        Page: 13   Date Filed: 10/24/2017



                                     No. 16-60690
this country embraced it enthusiastically. 3 J. STORY, COMMENTARIES ON THE
CONSTITUTION OF THE UNITED STATES § 1335; Amanda L. Tyler, A “Second
Magna Carta”: The English Habeas Corpus Act and the Statutory Origins of
the Habeas Privilege, 91 NOTRE DAME L. REV. 1949, 1986–89 (2016). The
speedy trial right and habeas remedy are written into our Constitution, as is
the prohibition of excessive bail. So, too, the requirement that persons be not
deprived of liberty without due process.       Never have criminal defendants
arrested between court terms lawfully been committed to a purgatory where
these rights and protections are out of reach, the Constitution made to wait.
      While lessons drawn from modern practice are of “limited relevance to
the due process inquiry,” the Supreme Court nonetheless surveys the field. See
Medina, 505 U.S. at 447, 112 S.Ct. at 2578. We are aware of no statutory
schemes that permit jailers to hold criminal defendants indefinitely or until
the next term of court without bringing them before a judge.                 Rather,
“ubiquitous” state rules require “the prompt taking of persons arrested before
a judicial officer,” and “[t]he most prevalent American provision is that
requiring judicial examination ‘without unnecessary delay.’”            Culombe v.
Connecticut, 367 U.S. 568, 587, 81 S.Ct. 1860, 1870 & n.26 (1961); see also
McNabb v. United States, 318 U.S. 332, 342, 63 S.Ct. 608, 614 (1943). While
this commonplace prompt-appearance requirement is not of Constitutional
dimension, it shows that a procedure calling for extended pre-trial detention
without any sort of hearing is alien to our law. There is no sanction, historical
or modern, for the defendants’ indefinite detention procedure, and we find that
it fails Medina’s historical test.
      The procedure also transgresses recognized principles of “fundamental
fairness” in operation. Medina, 505 U.S. at 448, 112 S.Ct. at 2578. Prolonged
pre-trial detention without the oversight of a judicial officer and the
opportunity to assert constitutional rights is facially unfair. The Supreme
                                         13
     Case: 16-60690      Document: 00514207740          Page: 14     Date Filed: 10/24/2017



                                        No. 16-60690
Court has recognized that “[t]he consequences of prolonged detention may be
more serious than the interference occasioned by arrest” because “[p]retrial
confinement may imperil the suspect’s job, interrupt his source of income, and
impair his family relationships.” Gerstein, 420 U.S. at 114, 95 S.Ct. at 863.
Heaping these consequences on an accused and blithely waiting months before
affording the defendant access to the justice system is patently unfair in a
society where guilt is not presumed.
       Moreover, if Medina is the proper test, it is because “[t]he Bill of Rights
speaks in explicit terms to many aspects of criminal procedure, and the
expansion of those constitutional guarantees under the open-ended rubric of
the Due Process Clause invites undue interference with both considered
legislative judgments and the careful balance that the Constitution strikes
between liberty and order.” 505 U.S. at 443, 112 S.Ct. at 2576. Here, the
challenged      procedure      denies    criminal      defendants      their    enumerated
constitutional rights relating to criminal procedure by cutting them off from
the judicial officers charged with implementing constitutional criminal
procedure. 9 See Osborne, 557 U.S. at 69, 129 S.Ct. at 2320 (describing Medina
as satisfied where the challenged procedure is “fundamentally inadequate to
vindicate the substantive rights provided”). This is unjust and unfair.
C.     Monell Liability and Choctaw County
       Municipalities cannot be held vicariously liable for the actions of their
officials. See Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 692–
93, 98 S.Ct. 2018, 2036–37 (1978). Direct liability is instead required. Valle v.
City of Houston, 613 F.3d 536, 541 (5th Cir. 2010). “Proof of municipal liability
sufficient to satisfy Monell requires: (1) an official policy (or custom), of which


       9 While we find that Jauch’s Sixth and Eighth Amendment challenges are left, the
complained-of delays relating to provision of counsel and bail are directly attributable to the
indefinite detention procedure we find unconstitutional.
                                              14
   Case: 16-60690     Document: 00514207740     Page: 15     Date Filed: 10/24/2017



                                 No. 16-60690
(2) a policy maker can be charged with actual or constructive knowledge, and
(3) a constitutional violation whose ‘moving force’ is that policy (or custom).”
Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002) (quoting Piotrowski
v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)). The district court found
that Choctaw County was not liable under Monell. It erred.
      Jauch challenges the indefinite detention procedure. Accordingly, the
first and second elements of our inquiry reduce to one question: Is the
challenged procedure “an official policy” that was “promulgated by the
municipal policymaker?” Hicks-Fields v. Harris Cnty., Texas, 860 F.3d 803,
808 (5th Cir. 2017) (quoting Peterson v. City of Fort Worth, Tex., 588 F.3d 838,
847 (5th Cir. 2009)). It is. There is no dispute that Sheriff Halford is the
relevant policymaker. See Brooks, 84 F.3d at 165 (“Sheriffs in Mississippi are
final policymakers with respect to all law enforcement decisions made within
their counties.”). And, both prior to and during this litigation, Sheriff Halford
and Choctaw County have cleaved to the indefinite detention procedure. Their
position is that indefinite detention is and must be the policy in Choctaw
County. Accordingly, resolution of the first and second elements is as clear as
ever it could be. See Connick v. Thompson, 563 U.S. 51, 61, 131 S.Ct. 1350,
1359 (2011) (“Official municipal policy includes the decisions of a government’s
lawmakers, the acts of its policymaking officials, and practices so persistent
and widespread as to practically have the force of law.”).
      It is also obvious that the indefinite detention procedure caused the due
process violation Jauch complains of—indefinite detention. “Where a plaintiff
claims that a particular municipal action itself violates federal law, or directs
an employee to do so,” the causation determination “is straightforward.” Bd.
of Cnty. Comm’rs of Bryan Cnty., Okla. v. Brown, 520 U.S. 397, 404, 117 S.Ct.
1382, 1388 (1997). The policy Jauch challenges cannot be separated from the
procedure that we have found constitutionally deficient. They are one and the
                                       15
     Case: 16-60690   Document: 00514207740     Page: 16   Date Filed: 10/24/2017



                                 No. 16-60690
same. In cases like this one, where “fault and causation” are “obvious,” “proof
that the municipality’s decision was unconstitutional” establishes “that the
municipality itself was liable for the plaintiff’s constitutional injury.” Id. at
406, 117 S.Ct. at 1389.     While courts must be careful not to “blur[] the
distinction between § 1983 cases that present no difficult questions of fault and
causation and those that do,” id. at 405, 117 S.Ct. at 1389, we have no trouble
concluding that this is an obvious case.
       Choctaw County’s relevant policymaker instituted a policy whereby
certain arrestees were indefinitely detained without access to courts or the
benefit of basic constitutional rights. This unconstitutional policy was “the
moving force” behind Jauch’s constitutional injury. See Monell, 436 U.S. at
694, 98 S.Ct. at 2038. Under Monell and its progeny, Choctaw County is liable.
D.     Qualified Immunity and Sheriff Halford
       Sheriff Halford asserts qualified immunity. Jauch bears the burden of
showing that he is not so entitled. Hanks v. Rogers, 853 F.3d 738, 744 (5th Cir.
2017). We have held that the indefinite detention procedure violated Jauch’s
Fourteenth Amendment right to due process. The only question, therefore, is
whether Jauch’s “right was ‘clearly established’ at the time of the challenged
conduct.”   Turner v. Lieutenant Driver, 848 F.3d 678, 685 (5th Cir. 2017)
(quoting Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013)).
       We have spilled much ink to thoroughly establish our constitutional
footing, an effort we found necessary in light of Jones’ limited analysis. That
explication does not diminish the Jones holding, however—prolonged
detention without the benefit of a court appearance violates the detainee’s
Fourteenth Amendment right to due process. 203 F.3d at 880–81. The right
at issue here was clearly established and its contours “sufficiently clear” that
any reasonable official would understand that the Constitution forbids
confining criminal defendants for a prolonged period (months in this case) prior
                                       16
    Case: 16-60690    Document: 00514207740      Page: 17    Date Filed: 10/24/2017



                                  No. 16-60690
to bringing them before a judge. See Anderson v. Creighton, 483 U.S. 635, 640,
107 S.Ct. 3034, 3039 (1987).
      And so we held in Jones itself, ruling the individual defendants, a sheriff
and his deputy, not entitled to qualified immunity. Id. at 881. Sheriff Halford’s
claim to qualified immunity is less compelling than was the claim of those
Mississippi law enforcement officers. Tellingly, Sheriff Halford’s arguments
relating to qualified immunity do not even mention Jones. In fact, at one point
in this litigation, he conceded that that “the Choctaw County Sheriff’s Office,
Choctaw County District Attorney or Circuit Court Judge clearly should have
provided Plaintiff Jauch with an appearance before the Circuit Court of
Choctaw County” within the 30 days provided for by state law. (Emphasis
added.) While he attempted to spread the blame to other officials, his actions
and decisions are the cause of Jauch’s constitutional injury. Either Sheriff
Halford is plainly incompetent, or he knowingly violated the law.
      Sheriff Halford’s lone argument regarding qualified immunity is that
“[f]unctions of state officials do not impute legal duties actionable by federal
tort to a county official simply because the applicable state official is otherwise
immune.” Translated from legalese, the assertion is that Jauch sued him only
because the truly responsible parties, judges of the circuit court, are immune
from suit. This is simply wrong. Sheriff Halford is responsible for those
incarcerated in his jail, Miss. Code Ann. § 19-25-69, and the capias did not
require him to impose the unconstitutional detention policy. Moreover, in an
analogous context, the Supreme Court of Mississippi has made clear the
responsibility of county sheriffs to hold detainees in a manner consistent with
their oaths to uphold the federal and state constitutions:
      To hold that the citizen may be arrested and held in jail without
      the benefit of bail until such time as a court may be held by the
      mayor or justice of the peace would mean that if [court could not
      be held for any reason], the sheriff could detain the accused
                                        17
    Case: 16-60690       Document: 00514207740         Page: 18     Date Filed: 10/24/2017



                                       No. 16-60690
       indefinitely, and in violation of his constitutional right to bail. . . .
       An officer should need no authority other than that implied under
       the Constitution and the statutes hereinbefore discussed to inform
       him that he should not hold the citizen in custody for an
       unreasonable length of time in violation of his constitutional right
       to bail. It would be better that an offender, who is arrested without
       a warrant by a sheriff or private person on their own authority, be
       released without bail, than that he should be detained in jail in
       violation of the Constitution.
Sheffield v. Reece, 28 So.2d 745, 748 (Miss. 1947).
       The present case is different from Sheffield, a case of statutory
interpretation grounded in the state constitution, but the concerns animating
the Supreme Court of Mississippi in 1947 are present here. Sheriff Halford
should have known to put his constitutional obligations ahead of his
idiosyncratic understanding of state law requirements. 10 He is not entitled to
immunity.
                                 IV.    CONCLUSION
       The judgment is REVERSED and the case is REMANDED for further
proceedings consistent with this opinion.




       10Sheriff Halford has argued that he was not responsible for what happened to Jauch,
but we cannot know what he could have done to allow bail, or legal or judicial action because
he did nothing at all. We only know that the sheriff kept her in jail.
                                             18